             Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 1 of 25 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant



                                      United States District Coui|T-r
                                                                    for the

                                                         Eastern District of Virginia                 FEB 2 I 2019
             In the Matter ofthe Search of                                                                               'RT
         (Briejly describe the property to be searched                                      L                                  \
          or identify the person by name and address)                              Case No. 1:19-SW-/2V
           HYATT PLACE HERNDON DULLES
      13711 SAYWARD BOULEVARD, ROOM 615
             HERNDON. VIRGINIA 20171

                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.

located in the              Eastern               District of             Virginia              ,there is now concealed (identify the
person or describe the property to be seized)'.

 See Attachment B.


          The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more)'.
                 sTevidence of a crime;
                 □ contraband, fruits of crime, or other items illegally possessed;
                 □ property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

             Code Section                                                          Offense Description

        21 U.S.C. 841(a)(1), 846                                              Conspiracy to Distribute Heroin


          The application is based on these facts:

        See attached Affidavit.


           sf Continued on the attached sheet.
           □ Delayed notice of              _ days (give exact ending date if more than 30 days: _                       ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                Applicant's signature

                                                                                           SA Julie Whisenhunt, DEA
                                                                                                Printed name and title

Sworn to before me and signed in my presence.                                                   /s/
                                                                               Michael S. Nachmanoff
                                                                                                           -kfA
Date:                                                                          United States Magistrate Judge
                                                                                                  Judge's signature

City and state: Alexandria, Virginia                                           Hon. Michael S. Nachmanoff, U.S. Magistrate Judge
                                                                                                Printed name and title
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 2 of 25 PageID# 2
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 3 of 25 PageID# 3
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 4 of 25 PageID# 4
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 5 of 25 PageID# 5
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 6 of 25 PageID# 6
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 7 of 25 PageID# 7
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 8 of 25 PageID# 8
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 9 of 25 PageID# 9
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 10 of 25 PageID# 10
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 11 of 25 PageID# 11
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 12 of 25 PageID# 12
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 13 of 25 PageID# 13
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 14 of 25 PageID# 14
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 15 of 25 PageID# 15
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 16 of 25 PageID# 16
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 17 of 25 PageID# 17
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 18 of 25 PageID# 18
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 19 of 25 PageID# 19
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 20 of 25 PageID# 20
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 21 of 25 PageID# 21
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 22 of 25 PageID# 22
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 23 of 25 PageID# 23
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 24 of 25 PageID# 24
Case 1:19-sw-00124-MSN Document 1 Filed 02/21/19 Page 25 of 25 PageID# 25
